 UNITED STATES POSTAL SERVICEUnited States Postal Service and National PostalProfessional Nurses, a/w Mail Handlers Divi-sion of the Laborers International Union ofNorth America, AFL-CIO. Case 5-CA-11693(P)April 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn January 30, 1981, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found that Re-spondent had violated Section 8(a)(5) and (1) of theAct in two respects: (1) by not informing theCharging Party Union of its decision not to paycertain wage increases to bargaining unit employ-ees, and (2) by not paying those increases to unitemployees. For the following reasons, we reverseboth of the Administrative Law Judge's conclu-sions.As more fully explained by the AdministrativeLaw Judge, the facts show that U.S. Postal NursesAssociation Local I was certified by the Board onDecember 26, 1978, as bargaining representativefor various of Respondent's registered nurses, ex-cluding certain nurses working in two areas in theState of Florida. In March 1979,' the members ofthe certified union voted to affiliate with the MailHandlers Union, and the name of the certifiedunion was changed to that of the Charging PartyUnion (the Union) here.2Also in March, theUnion's president wrote Respondent and requested,inter alia, to be informed of "any proposed actionsor policy changes" affecting the registered nursesbargaining unit. The president further requested tomeet with Respondent's representative prior to anysuch changes. In a written response, also in March,Respondent agreed to notify and consult with theUnion pursuant to its obligation under the Act'All dates hereafter are in 1979 unless otherwise indicated.'On November 9, the Regional Director issued a Decision andAmendment of Certification to reflect the affiliation and name change.261 NLRB No. 68before making any changes in the registered nurses'terms and conditions of employment. On June 1,the Union's chief negotiator requested Respondentto begin bargaining on a contract for the registerednurses no later than June 20; negotiations startedon July 6.The instant case concerns three wage increasesgranted by Respondent to nonbargaining unit per-sonnel but denied to the registered nurses repre-sented by the Union. It is undisputed that three payraises of 3 percent each, effective June 2 and Octo-ber 6, 1979, and January 26, 1980, were given to allnonbargaining unit EAS-133 employees, but werenot given to the registered nurses represented bythe Union. The registered nurses, prior to theUnion's certification, had been in the EAS-13 wagescale schedule. Respondent never formally notifiedthe Union of the three wage increases for nonbar-gaining unit personnel nor did it notify or bargainwith the Union about the denial of these pay raisesto the registered nurses in the bargaining unit. Theparties stipulated that the registered nurses did notreceive the pay raises solely because the partieswere bargaining on an initial contract. Respondentalso stipulated that if the registered nurses had notbeen represented by the Union, and had remainedin the EAS-13 pay schedule, they would have re-ceived the raises that other employees in that payschedule received when those employees receivedraises. 4In response to the complaint allegation that Re-spondent's failure to bargain with the Union overthese increases, and to grant them, violated theAct, Respondent argued that, in its March 15 letterto the Union, it had pledged that it would make nounilateral changes in the registered nurses workingconditions without bargaining first with the Union,as the Union itself had requested. Hence, Respond-ent argued that the parties had agreed to maintainthe status quo with respect to the registered nurses.Respondent defined the status quo as the wages ineffect for the registered nurses in December 1978at the time of the Union's certification. The Union,in contrast, argued to the Administrative LawJudge that the status quo meant "the wages gener-ally in effect for all EAS-13 employees and that bynot granting the general wage increases to thenurses which it gave to all other EAS employees,Respondent did alter the 'status quo."'"EAS" stands for "Executive Administrative Salary Schedule." a payschedule used by Respondent.' The registered nurses however, did receive various merit increaseswhich had been scheduled prior to the Union's certification. They contin-ued to receive wages at the EAS-13 pay rate which was effective in De-cember 1978 when the Union was certified. They were, however, putinto a separate schedule code for wages in October to reflect their paystatus.505 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Administrative Law Judge concluded thatRespondent had violated Section 8(a)(5) and (1) ofthe Act by refusing to bargain in good faith withthe Union about the three pay raises. The Adminis-trative Law Judge found that all EAS-13 nonunitemployees historically had the same wage scaleand that Respondent's unorganized employees were"accustomed" to receiving the same raises every-one else similarly classified received. He then de-termined that the "status quo" for the registerednurses was the EAS-13 pay scale and any generalwage scale increases given to employees in thatclassification.sHe found that Respondent's refusalto grant these wage increases to unit employees"affected" them, and he also found that Respond-ent's decision not to inform the Union about thenonunit employees' increases, and the fact that thenurses were not receiving those increases, reflectedan "explicit decision to conceal the facts [of the in-creases] from the Union." He further found thatthis concealment was indicative of bad faith in bar-gaining. This was so, according to the Administra-tive Law Judge, because the Union supposedlythought the unit employees would receive all in-creases granted the EAS-13 employees and Re-spondent's alleged decision to "conceal" the factthat this was not the case put the Union at a disad-vantage in formulating contract proposals. As theAdministrative Law Judge saw the situation,"[c]learly the Union is entitled to know what thepresent and foreseeable wage structure for a classi-fication of employees is in attempting to formulateits proposals and here this was deliberately hiddenfrom it." In light of this conclusion, the Adminis-trative Law Judge found an 8(a)(5) violation in Re-spondent's "decision and action in not informingthe Union of its decision not to pay wage raises";he also found an 8(a)(5) violation in Respondent's"not paying the raises to the unit employees." Re-spondent excepts to these conclusions, and con-tends, inter alia, that it was under no obligationeither to notify or to bargain with the Union overthe change in nonbargaining unit pay rates or togive the various pay raises at issue to bargainingunit employees. We find merit in these exceptions.The Board has long held that, absent an unlawfulmotive or a context of unfair labor practices, anemployer is under no obligation to grant wage in-creases to organized employees which have been5 In so concluding, he relied on the fact that prior to the Union's certi-fication the nurses had been in the EAS-13 classification, and had thenreceived the wages for that classification. Because they were not toldthat they were not being treated the same as EAS-13 employees after thecertification, the Administrative Law Judge concluded they wouldassume that their pay rate would be the same as employees similarly clas-sified, unless a contract called for a different wage scale.granted to unorganized employees.6Indeed, gener-ally, the granting of new benefits to unorganizedemployees but not to represented employees hasnot been held, in and of itself, a violation of theAct.7And recently the Board has stated with re-spect to discretionary raises that "[r]equiring[r]espondent during negotiations to continue givingraises to employees ...at times and in amountsunrestricted by a clearly established pattern, is tan-tamount to licensing it to grant them unilateralwage increases, contrary to N.L.R.B. v. BenneKatz, etc. d/b/a Williamsburg Steel Products, Co.,369 U.S. 736 (1962)."8 Notwithstanding this prece-dent, the Administrative Law Judge found a viola-tion in this proceeding apparently because of hisfinding that the Union and the bargaining unit em-ployees would nonetheless "assume" that the unitemployees would receive the increases at issue. Wereject this conclusion.In the instant case, the record shows that Re-spondent's practice has been to treat representedand unrepresented employees differently. WhileRespondent has bargained for contracts calling forparticular raises at particular times for union-repre-sented employees, Respondent has granted its unor-ganized employees wage increases at irregular in-tervals. Indeed, the evidence is uncontradicted, andthe Administrative Law Judge found, that therehas been no pattern to increases provided nonbar-gaining unit employees by Respondent. Indeed, Re-spondent has historically changed nonbargainingunit employee wage schedules when it saw fit todo so. Notwithstanding this past practice, the Ad-ministrative Law Judge appears to have decidedthat, while the registered nurses could not antici-pate when any increases would be granted becauseof the random nature of the increases, they none-theless expected to receive whatever increases weregranted nonbargaining unit employees until a con-tract was concluded. This finding, however, totallyignores the reality that, as of December 1978, theregistered nurses were no longer nonbargainingunit employees and the raises that applied to thatgroup no longer applied to them. As of December1978, the nurses were included in a certified bar-gaining unit. Thereafter, Respondent was under anobligation to bargain with the nurses' designatedbargaining representative, upon request, on a con-tract, which would include wages. In such circum-stances, the registered nurses could not, or shouldnot, have expected to receive any general wage in-' Shell Oil Company, Incorporated and Hawaii Employers Council, 77NLRB 1306 (1948); Chevron Oil Company. Standard Oil Company ofTexas Division, 182 NLRB 445 (1970).7 The B. F. Goodrich Company, 195 NLRB 914 (1972).' The Ithaca Journal-News Inc, 259 NLRB 394, 395-396 (1981).506 UNITED STATES POSTAL SERVICEcreases given nonbargaining unit employees if thoseincreases, as here, were decided upon after theUnion's certification. As Respondent indicates, "byvoting to be represented by the Union, the nursesmade it clear they no longer wished their wages tobe controlled by an EAS-13 or any other schedule,but preferred instead to negotiate them on theirown."In sum, the fact that, prior to unionization, allemployees of the same pay schedule and rank re-ceived the same general increases is of no impor-tance here as these increases were randomly given.Once the Union was certified, the registered nursescould not expect to receive all those random in-creases while the Union was also bargaining withRespondent over a new contract. Moreover, it fol-lows that, since there were no "proposed actions orpolicy changes" which affected the bargaining unit,Respondent was under no obligation to inform theUnion of the change in the terms and conditions ofemployment of the nonbargaining unit employees.Thus, we conclude that, under the circumstanceshere and absent evidence of animus or of contem-poraneous unlawful conduct, Respondent had noduty to notify the Union of the wage increases tononbargaining unit employees, or to bargain withthe Union about, or grant, the wage increases tounit employees. Accordingly, Respondent has notviolated its duty to bargain in good faith as allegedin the complaint, and we shall dismiss the com-plaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: On No-vember 15, 1979,1 the National Postal ProfessionalNurses, a/w Mail Handlers Division of the Laborers In-ternational Union of North America, AFL-CIO, hereincalled the Union or the Charging Party, filed a chargeagainst the United States Postal Service, herein calledthe Postal Service or Respondent, and with the Union'samended charge filed January 18, 1980, allege that Re-spondent violated Section 8(a)(1), (3), and (5) of the Act.The Regional Director for Region 5 issued a complainton January 31, 1980, alleging that Respondent refused tobargain in good faith with the Union for a certified unitof employees and unilaterally refused to grant scheduledwage increases because the unit employees had voted tobe represented by the Union.'Unless otherwise specified, the dates herein refer to 1979 and the first2 months of 1980.Respondent's answer admitted the receipt of thecharges and the jurisdiction of the Board and, during thehearing in this matter, stipulated to the status of theUnion and the Union's certification as the collective-bar-gaining agent for a unit of registered nurses excludingcertain nurses in Jacksonville and Miami, Florida. Re-spondent raised four affirmative defenses as well as deny-ing that it had violated the Act in any manner.The principal issue is whether Respondent's course ofconduct in not advising the Union and in not giving tomembers of the bargaining unit the pay raises it wasgiving to all other nonrepresented employees in Re-spondent's EAS pay scale violated the Act as a refusal tobargain in good faith with the Union and as violations ofSection 8(aX3) of the Act. After considering all of theaspects of this case, I have concluded that Respondentbreached its duty to bargain in good faith with theUnion by not advising and in effect concealing from theUnion its decision not to pay such raises to the unit em-ployees and that such conduct worked to the detrimentof the Union in its negotiations with Respondent andviolated Section 8(a)(5) and (1) of the Act. I do not findthat the conduct violated Section 8(aX3) of the Act. Allparties were afforded full opportunity to appear, to ex-amine and cross-examine witnesses, and to argue orallyat the hearing held in Washington, D.C., on September11, 1980. Briefs from Respondent and General Counselhave been received and considered.Upon the entire record in this case including the ex-hibits and the testimony I make the following:FINDINGS OF FACT1. COMMERCE FINDINGS AND UNION STATUSRespondent, as an independent establishment of theGovernment of the United States, is engaged in the oper-ation of various facilities throughout the United States inproviding postal services for the Nation, and is under thejurisdiction of the National Labor Relations Board byvirtue of Section 1209 of the Postal Reorganization Act(PRA) and is engaged in commerce and in operations af-fecting commerce as defined in the Act and Respondentso admits and I so find.Respondent admits, and I find, that the Union herein isa labor organization within the meaning of Section 2(5)of the Act.11. THE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsThe U.S. Postal Nurses Association Local I was certi-fied by the Board for a unit of "all registered nurses em-ployed by the U.S. Postal Service; excluding registerednurses employed at the Employers General Mail Centerin Jacksonville, Florida, and at the Employer's Biscaynefacility in Miami, Florida, head nurses, medical officers,all other employees, other professional employees, andguards and supervisors as defined in the Act" on Decem-ber 26, 1978.The bargaining unit consists of about 215 employeesand at the convention held in March 1979 the certified507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion felt that it needed affiliation with a larger organi-zation in order to undertake bargaining and met with anumber of postal unions. After hearing from them, themembers of the certified union voted to affiliate with theMail Handlers Union and thereafter a new constitutionwas drawn up and the name of the certified union waschanged to the present name of the Charging Party.Respondent was notified that Lonnie Johnson of theUnion would negotiate on behalf of the Union and Re-spondent raised a question regarding the change of nameand the designation of Johnson. The president of theCharging Party, Ocie Perry, on June 18, answered theinquiry setting forth the manner in which the affiliationhad come about and notifying Respondent that Johnsonwas to be the principal negotiator for the ChargingParty. Further objections were raised by Respondent anda petition was filed by the Charging Party with the Na-tional Labor Relations Board to amend the certification.Following further objections by Respondent the Region-al Director issued a Decision and Amendment of theCertification to the Charging Party's name on November9, 1979.On March 1, 1979, Ocie Perry wrote the PostmasterGeneral stating that the certification had been receivedfor the unit and that they wished to bargain in the nearfuture. She further stated:As the national president of USPNA, I would liketo request that I be advised and notified of any pro-posed actions or policy changes that would affectthe USPNA Bargaining Unit. I further request ameeting with you or your representatives beforeany such actions are initiated or implemented.On March 15 the Respondent replied:Consistent with our obligations under the NationalLabor Relations Act, the Postal Service will notifyand consult with the United States Postal NursesAssociation before making any changes in thewages, hours, or terms and conditions of employ-ment of members of the bargaining unit you repre-sent.Lonnie Johnson, on June 1, following the affiliation,wrote to Respondent requesting that bargaining begin nolater than June 20. Negotiations between the partiesbegan around July 6.On May 16 the Assistant Postmaster General in chargeof Respondent's Labor Relations Department sent amemorandum to the director of Respondent's office ofcompensation concerning the general economic increasesfor EAS scale nonbargaining unit employees, which raisewas to be effective on June 2. That memorandum statedthat certain groups of employees, including the bargain-ing unit herein, would not receive such pay increase.Copies of this memorandum went to certain managerialemployees of Respondent, but no copies of this memo-randum nor notice of its effect was given to the Union.The 3-percent-pay increase was granted to all other EASwage schedule employees.On August 20 in a memorandum to district managersand other managerial persons, Respondent stated thatcollective-bargaining negotiations were being conductedbetween the Union and Respondent and until negotia-tions were concluded or until further notice, the nurseswould be excluded from receiving any pay increasesexcept for previously scheduled merit increases andwould continue to receive the pay rate which hadbecome effective on October 7, 1978. The Union did notreceive a copy of or notification of the effect of thismemorandum.A second general wage increase of 3 percent wasgiven to all EAS employees on October 6, except thoseexempted from such general increases by the Maymemorandum. In a memorandum dated October 30, Re-spondent told its district managers and other managerialemployees that a separate schedule code for wages, "G,"was to be placed in front of the nurses' wage code whichidentified them as keeping the October 1978 pay scaleand differentiated them from other EAS-13 employeeswho would continue to receive the general pay increasesas they were granted.Again on January 11 Respondent notified its manageri-al employees that the nurses in the Union's bargainingunit were to remain at the 1978 pay scale and were to beexcluded from the January 26, 1980, general increase of3 percent which was being given to the EAS wage scaleemployees.The union bargaining unit nurses have been in severalother pay scales at a grade 13 level before they wereplaced in the EAS-13 wage schedule on October 7, 1978.Each grade level has a mininum, a midrange, and a maxi-mum pay for the employees in that level. There wereother employees besides the nurses who were classifiedin the EAS-13 level.The parties stipulated that all nonbargaining unit em-ployees who were in the EAS-13 schedule received gen-eral economic increases on June 2 and October 6, 1979,and on January 26, 1980, and that the nurses in theUnion's bargaining unit did not receive those raises basedsolely on Respondent's decision not to pay those raisesbecause the members of the bargaining unit had chosento be represented by the Union and the Union had beencertified and the parties were bargaining for an initialcollective-bargaining agreement. Respondent further stip-ulated that if those in the bargaining unit had not beenbargaining unit employees, and had remained in theEAS-13 pay schedule, they would have received theraises that other employees in that pay schedule receivedon those dates.Although the parties stipulated that they were bargain-ing for a collective-bargaining agreement prior to thedate of the first raise, the testified fact is that the actualface-to-face negotiations did not begin until July 6, morethan a month later.The parties further stipulated and Respondent statedthat it had no documents to demonstrate that it had everinformed the Union that it was not going to make thesepay raises to the nurses in the Union's bargaining unit.Respondent makes no claim that it ever notified theUnion of its decision not to pay those raises to those in-dividuals.508 UNITED STATES POSTAL SERVICEB. Contentions, Positions and ResolutionsRespondent asserts that the individual employeesshould have known they were not receiving the raisesbeing granted to other employees and that the fact that araise was to be given was made known by a cable ortelegram sent throughout the postal system in April.Without introduction of the cable or telegram or astipulation as to its contents, Respondent asserts thatsuch constituted notice to the Union and that if anyunfair labor practice was committed, it was committedon the date of that telegram in April 1979. On that basisRespondent claims that the charge in this case, filed onNovember 15, is barred by Section 10(b).However, Respondent admits that it was completelywithin the discretion of the Postal Service up until June2, the date the raises were effective, to determine wheth-er it wished to grant such raise to the nurses in theUnion's bargaining unit. Therefore if we were to con-clude that the date on which the raises were made effec-tive, which would normally proceed the date on whichit would be made known to the employees by receipt ornonreceipt of the raises in a paycheck, this effective datewould be within the 10(b) period and Respondent'sclaimed 10(b) defense is groundless. Indeed the fact thatthere was no notification to the Union concerning thenonpayment of the raise and in effect concealing the factthat it was making this change would have postponedthe 10(b) period even further. Respondent did not offerany evidence of how, other than by receipt or nonreceiptof the wage increase that, the employees were notified ofit.The parties agree that the first real discussion concern-ing the nongranting of these raises took place in a bar-gaining session on December 19. Prior to that time thethen counsel for the Union had written Respondent onNovember 9 concerning several pay items force nurses inthe Union's bargaining unit. One item had been the dis-continuance of Sunday premium pay and night-shift dif-ferential pay to nurses in several cities with counsel stat-ing that the nurses had been informed they were nolonger entitled to such pay because they had organizedand were involved in collective bargaining. Counselstated Respondent had informed him that such discontin-uances had been a mistake and that the nurses were enti-tled to premium pay and the night-shift differentialwhere applicable. The letter then notes that the assign-ment of a new preface code (referred to above in Re-spondent's letter to managerial employees on October30) may have been the trigger which caused this error.Counsel then stated that the Union intended to file unfairlabor practice charges because of Respondent's excludingthe nurses from the general salary increases which allother EAS-13 employees received and noted that Re-spondent was not willing to change its position regardingthe nonpayment of such amounts. According to thisletter, Respondent had told the Union that its defense tosuch a charge would be that the Union had written aletter demanding that Respondent not alter the nurses'terms and conditions of employment pending bargaining.Respondent made no effort to dispute this document orsuch a position.In effect the same claim is made in Respondent's briefin this case where it states that the Union's March 1,1979, letter, quoted above, asked that no changes bemade in the nurses' current employment terms and fur-ther that Respondent had replied that it would make nochanges. These characterizations of the Union's letterand Respondent's reply are inaccurate. Similarly inaccu-rate is the further statement in its brief that Respondenthad made a pledge not to alter wages, hours, or workingconditions of nurses in the bargaining unit and it was en-forcing this pledge by not granting the raises.Basically Respondent says that the "status quo" wasthe wages that were in effect on the date of certificationand it would not thereafter alter them or change suchstatus. The Union is stating that the "status quo" meansthe wages generally in effect for all EAS-13 employeesand that by not granting the general wage increases tothe nurses which it gave to all other EAS employees,Respondent did alter the "status quo."Another of Respondent's affirmative defenses is thatthe Union waived its right to negotiate concerning thegeneral increases by not raising the question until De-cember 19. It is clear that the Board will not infer awaiver except on very definite, clear terms. Here, therecan be no waiver since the Union has not been shown tohave any knowledge that Respondent was not going tomake the increases to the employees in the unit. Theonly evidence we have is to the contrary, that is that theUnion did not know that Respondent did not make theseincreased payments to the bargaining unit nurses and thedirect statement that the Union's pay proposals for nego-tiation purposes were based on its belief that all personswithin the same pay grade schedule were to get the sameamounts of money. Obviously the Union made no know-ing clear waiver of the pay increases.In considering what was the "status quo," we shouldfirst consider that Respondent is a governmental organi-zation and as such has a background of paying the samerates nationally to all employees in the same step of thesame classification grade. Pay raises as such were grant-ed to all employees in the same classification. With thePostal Reorganization Act and bargaining with unionsfor differing groups of organized employees, differentpay scales were established. However for the unorga-nized employees Respondent granted general wage in-creases at irregular intervals to the employees in its var-ious classification scales. Under the classification systemsthe unorganized employees were accustomed to receiv-ing the same raises everyone else similarly classified re-ceived. It was axiomatic that all EAS-13 employees hadthe same wage scales either under the EAS classificationor under the predecessor classifications the nurses in theunit had been in.The nurses in the Union's unit had been placed in theEAS-13 classification in October 1978 and received thewage scales that were set for that classification. The firstgeneral wage increase following that action was thewage increase of June 2, which all employees in theEAS classification system received except for those witha union contract which called for other or differentwages and the nurses in the Union's unit. Here, however,509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDneither the Union nor the affected employees were toldthat they were not getting the wage increase. The othersunder contracts would have known what they were get-ting or not getting according to their contracts.With such a background, the employees wouldassume, as would their bargaining agent, that the rate ofpay for all employees similarly classified would be thesame unless a contract called for a different wage scale.Thus "status quo" to the employees and to the Unionmeant the pay scale for the classification of the employ-ees and would include any general wage increases whichwould be applicable to all employees similarly classified.Respondent, however, states that the "status quo"meant the pay rate at which the employees were beingpaid when they organized and the Union was certified.Respondent attempted to bolster its contention both in itsbrief and during the hearing by stating that the Union'sMarch I letter was a request that no changes be made inpay, hours, or working conditions of the unit employeesand that its reply letter said that it would make nochanges. Indeed, Respondent's brief claims it pledged tothe Union that it would make no changes and furthersays the Union conceded it had asked that no changes bemade in the current wages or conditions of employment.Respondent's claim appears to be colored by its desiresbecause the Union's March I letter was a simple requestthat the Union be notified of any "proposed actions orpolicy changes that would affect the USPNA bargainingunit" and a further request for a meeting with Respond-ent's representatives "before any such actions are initiat-ed or implemented." Respondent's reply to this letter ap-pears to acquiesce in these requests. There is nothing inthis case or transcript that demonstrates any suchclaimed concession by the Union.In deciding in April not to grant the general wage in-crease to the employees in the Union's bargaining unit,Respondent determined on a course of action that affect-ed the employees in that bargaining unit. Moreover, it isclear from the testimony that Respondent decided not toappraise the Union of its decision and made no attemptto do so at any time prior to or during the bargainingnegotiations, and in fact appears to have made an explicitdecision to conceal the facts from the Union.Respondent relies on Shell Oil Company, Incorporatedand Hawaii Employers' Council, et al., 77 NLRB 1306(1948), and Chevron Oil Company, Standard Oil Companyof Texas Division, 182 NLRB 445 (1970), in saying it wasentitled to withhold wage increases to the bargainingunit employees in the absence of any unfair labor prac-tices. As the Board said in Chevron Oil Company:It has long been an established Board principle that,in a context of good-faith bargaining, and absentother proof of unlawful motive, an employer isprivileged to withhold from organized employeeswage increases granted to unorganized employeesor to condition their grant upon final contract set-tlement.Respondent states that the Board does not restrict the"weapons" that each side brings to the bargaining tableand that it could use the weapon of withholding wageincreases as a lever in its contract negotiations. In thissituation the "weapon" was not shown or demonstratedand the Union did not know it existed until the negotia-tions were well underway. Here, we do not have a leverbeing used to push negotiations but rather a stilleto beingpoised. By the time of the second wage increase effectivein early October, but probably not received until lateOctober, it was clear to the Union that Respondent waswithholding increases deliberately. However, mistakeswere being made on pay as is clear from the November9 letter of the Union's counsel to Respondent. Otherwage amounts including premium pay were being with-held from a large number of nurses by Postal officials invarious cities on the assumption that such increases werealso forbidden by Respondent. Mistakes are not uncom-mon and in the absence of a declaration by Respondentthat it was withholding these general wage increases spe-cifically and was doing so in an effort to force conces-sions in trying to reach a contract, the Union had no ideawhat it was dealing with. As the Union's chief negotiatorsaid, his wage proposals were an effort to improve thepay above the scale which EAS-13 employees were re-ceiving and therefore his proposals were based on whathe understood the wage scale to be.Respondent made no effort to explain why it did notinform the Union of its decision and actions in thisregard in spite of the clear request by the Union, as men-tioned above.It ill behooves the Federal Government or an agencyor corporation of the Federal Government to use decep-tion and not act with candor in its relations with its em-ployees or their designated bargaining agent. Here Re-spondent, despite a clear request to it and its reply whichapparently acceded to that request, decided and acted insecret on a matter of utmost import to its employees andtheir bargaining agent and concealed from the bargainingagent its intention, decision, and action. Clearly, theUnion is entitled to know what the present and foresee-able wage structure for a classification of employees is inattempting to formulate its proposals and here this wasdeliberately hidden from it.In this posture, Respondent would have an advantagein knowing what it was doing about the wage structureof the nurses and its other employees and concerning thewage proposals it would make in negotiations. Converse-ly the Union's wage proposals would be made withoutbenefit of knowing of the changes in the wage structurefor other similarly classified employees and for its ownemployees. Such a lack of knowledge would be detri-mental to the Union in its position as bargaining agent inmaking contract proposals for its unit and could under-mine its status by its being gulled by Respondent inregard to what its wage structure was.What reason could Respondent have for furtivelymaking these changes and establishing its bargaining po-sition and not openly making such changes and positionknown to the Union despite its request for such knowl-edge? Clearly Respondent was not using the raises as aweapon to force a quick compromise since it was hidden.Respondent has offered no reason. When finally askedabout the raises, Respondent took the position that all510 UNITED STATES POSTAL SERVICEraises were negotiable but that it was a subject before theBoard and relies on the Shell-Chevron line of cases.Respondent's actions as set forth above do not showan intention to bargain in good faith with the Union butrather demonstrates its intention to cozen the Union andgain an unfair advantage in its bargaining relationship.This is not a position for the United States Governmentor one of its corporations to occupy in dealing with itsemployees or their lawful representatives.In these circumstances, I find that Respondent did notdeal or bargain with the Union in good faith, and that byits decision and action in not informing the Union of itsdecision not to pay wage raises despite the Union's re-quest for such information and in not paying the raises tothe unit employees Respondent violated Section 8(a)(5)and (1) of the Act.Under all the above circumstances, I do not, however,find that Respondent violated Section 8(aX3) of the Act.III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, which have been found to constitute unfair laborpractices in violation of Section 8(a)(1) and (5) of theAct, occurring in connection with Respondent's oper-ations as set forth in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYThe remedy in this situation has to be adapted to thefact that the arbitrator's decision has been embodied inand is a part of the contract between the parties in thiscase setting forth specific amounts of pay increaseswhich have been given under that document. Under itsterms, the general wage increase that was given to otherEAS employees effective June 2, 1979, was given to theUnion's unit employees effective July 7, 1979.Having found that Respondent engaged in the viola-tions of Section 8(aX5) and (1) set forth above, I recom-mend that it cease and desist from not bargaining ingood faith and take the following affirmative action toeffectuate the policies of the Act by restoring the "statusquo ante." Respondent shall grant and pay to all mem-bers of the Union's bargaining unit who were employedbetween June 2 and July 7, 1979, the 3-percent-pay in-crease it granted to other EAS-13 employees effective onJune 2, together with interest at the current rate as pro-vided by the Board as per Isis Plumbing d Heating Ca,138 NLRB 716 (1962), and Florida Steel Corporation, 231NLRB 651 (1977). I further recommend that Respondentmake available to the Board, upon request, payroll andother records in order to facilitate checking the amountof this pay due the employees in the bargaining unit.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Sectinn 2(2), (6), and (7) of theAct.2. Respondent violated Section 8(aXS) and (1) of theAct by refusing to bargain in good faith with the Union.[Recommended Order omitted from publication.]511